Citation Nr: 1102263	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1989 to September 1992.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  

The RO in New York, New York certified this claim to the Board 
for appellate review and retains jurisdiction.


FINDINGS OF FACT

1.  A right hip disability was identified on the examination when 
the Veteran was accepted for active service.

2.  The pre-existing right hip disability underwent an increase 
in severity during service and the increase has not been 
attributed to natural progression.


CONCLUSION OF LAW

A pre-existing right hip disability currently manifested by 
degenerative arthritis with right hip replacement, was aggravated 
in service; hence, the criteria for service connection are met.  
38 U.S.C.A. § 1110, 1131, 1137, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act is not applicable where 
further assistance would not aid the appellant in substantiating 
his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Merits

The Veteran acknowledges that she entered service with a 
preexisting right hip disorder, but points out that she was 
cleared for entry into service.  She contends that early in 
service, military duties aggravated the right hip disability and 
necessitated her placement on permanent profile.  The Veteran 
contends that the profile, however, did not limit her activities, 
but rather, provided her more time to complete them, thus 
accelerating the deterioration of her hip condition beyond its 
natural progress.  She argues that had she not entered service 
and undergone grueling basic training, her hip condition would 
not have deteriorated so quickly. 

Service connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

A veteran who, during peacetime, served for at least six months 
or after December 31, 1946 is presumed to have been in sound 
condition when examined, accepted and enrolled in service, except 
for defects noted at the time of entrance, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 
C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004) (holding that VA, rather than the claimant, 
bears the burden of proving that a disability preexisted service 
and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 
4, 2005) (applies to claims pending on or filed after May 4, 
2005).

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together with 
all other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

Records from Hillcrest General Hospital show that the Veteran was 
hospitalized in October and November 1973 for repair of bilateral 
slipped femoral capital epiphyses of the hips.  She was 13 years 
old at the time.  It was noted that she had an essentially 
uneventful post operative course and at discharge the disability 
was described as healed.  The prognosis was good for return of 
all function of both hips.

At the time of her entry into service the Veteran reported the 
history of hip surgery, and it was reported that there had been 
no complications.  On examination for entrance into service, the 
lower extremities were noted to be abnormal.  Corrected bilateral 
slipped capital epiphysis with scars of both hips was noted.  On 
the day of this examination the Veteran underwent orthopedic 
examination in which it was noted that the Veteran had had no 
complaints related to the hips.  The hip scars were noted to be 
well healed and nontender.  She was able to heal and toe walk, 
fully squat, and had no muscle wasting.  She had "good 
painless" ranges of hip motion.  There was X-ray evidence of the 
previous surgery but arthritis was not reported.

Beginning in April 1989, during the fourth week of basic 
training, the Veteran was seen with complaints related to a right 
knee injury.  Beginning in October 1989, she received extensive 
treatment for right hip complaints and was placed on permanent 
profile.  In July 1990 she was noted to have chronic right hip 
pain that was refractory to rest and conservative therapy.  X-
rays revealed degenerative joint disease of the right hip.

A preliminary question is whether the presumption of soundness is 
for application.  The examination for entrance into service shows 
that her lower extremities were assessed as abnormal and two 
scars were noted and the right hip disability was identified.  
Because the right hip disability was identified on the 
examination for entrance into service, the presumption of 
soundness is not for application.  38 U.S.C.A. § 1111.  The 
Veteran's claim thus turns on whether the pre-existing disability 
was aggravated in service beyond natural progression.  
38 U.S.C.A. § 1153.

Service treatment records indicate that the disability went from 
essentially asymptomatic to chronically painful.  Arthritis was 
first demonstrated in the right hip approximately 16 months after 
the Veteran entered service.  This record shows an increase in 
the underlying disability and gives rise to a presumption that 
the right hip disability was aggravated in service.  38 C.F.R. 
§ 3.306(a) (2010).

Despite the clear increase in disability during service, a May 
1990 Medical Evaluation Board determined that the disorder, which 
eventually necessitated the Veteran's discharge from service, was 
not permanently aggravated during service.  

In May 2005, Blake M. Marson, M.D., an orthopedic surgeon, opined 
that the activities in which the Veteran engaged during service 
could have aggravated her left hip disorder, but she was going to 
"go on to this degenerative process in any case."  

During a VA examination conducted in January 2006, an examiner 
opined that the Veteran's service did not significantly aggravate 
her preexisting hip condition, but rather "unmasked" it.  He 
based the latter part on Dr. Marson's opinion and on evidence 
showing that, although the Veteran was profiled for the hip 
problem "early on" (permanently as of December 1989), her hip 
condition progressively worsened, leading to a hip replacement.  

In March 2007, the Veteran's private rheumatologist opined that 
the degenerative arthritis in her right hip was accelerated by 
the rigorous duties she performed during military service.  

During a VA examination conducted in January 2008, an examiner 
opined that the Veteran's time in service would not have caused a 
permanent worsening or aggravation of her hip disorder.  He 
appears to have based this opinion on the fact that the Veteran 
was placed on profile in December 1989.

The opinions of the MEB and rheumatologist are not supported by 
rationale.  Moreover, the opinion of the MEB, having been offered 
during service, does not take into account the progression of the 
hip disorder in service or following discharge.  The 
rheumatologist's opinion uses the term "accelerated", which may 
suggests aggravation beyond natural progress. 

The opinions of the VA examiners include rationale, but contain 
no specific finding that the progress of the right hip disability 
was due to natural progression.  

Moreover, one VA examiner provided an opinion that there was no 
"significant aggravation", but did not address whether there 
was some significant aggravation, not significant in nature.  
This opinion does not explain why a disability going from 
asymptomatic to chronically painful and causing limitation in 
activities was not significantly aggravated.  Similarly, the 
other opinion finds no permanent aggravation, but does not 
reconcile this opinion with medical evidence showing that the hip 
disorder progressively worsened during and following discharge to 
the point of requiring surgery.  

Dr. Marson's opinion indicates that the Veteran's hip disorder 
would have progressed regardless of her service, but does not 
include a discussion of whether the Veteran's service aggravated 
the hip disorder beyond its natural progress.  This is especially 
critical given the rheumatologist's opinion that service 
accelerated the Veteran's hip disorder.

The Board is left with a record showing an increase in disability 
during service with no explicit or sufficient finding that the 
increase was due to natural progression.  Aggravation is; 
therefore, presumed and the claim is allowed.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right hip disability, namely 
degenerative joint disease with right hip replacement, is 
granted.




________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


